[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this amended petition for a writ of habeas corpus alleging that his criminal trial attorney, Dante Gallucci was ineffective in assisting him in that he failed to obtain from State and Federal Courts a total period of incarceration of twenty (20) years for the charges before said courts as was contemplated by the petitioner.
The state charges arise from a shooting at Chico's Bar in Bridgeport on January 31, 1994 in which the victim was seriously injured. The apprehension of the alleged perpetrator, the petitioner, he was found with a large quantity of narcotics on his person, in his car and in later searches of two places where he resided. Prior to the start of trial the petitioner pleaded guilty to one count of Assault in the first degree and to three (3) charges in connection with the possession of narcotics on an agreed recommendation of a twenty (20) years sentence. Although a handgun was found in his car at the time of his apprehension that State charge was nolled. The State's Attorney acknowledged at that time that he was aware of a Federal indictment for the possession of that handgun which was still pending. He specifically stated however that neither federal prosecution nor the sentence to be imposed was part of the State plea bargain. He however had no objection to having the State sentencing held up until the Federal sentence was imposed and to make the State sentence run concurrent to the Federal sentence. See Respondent'sExhibit A. Although the State sentencing did not take place until May 31, 1996 after the plea taken on September 18, 1995, the Federal sentence imposed on May 3, 1996 of ten (10) years was made consecutive to the State sentence which had not yet been imposed. See Petitioner's Exhibit 1. The State sentence of twenty (20) years was made concurrent with the Federal sentence. SeePlaintiff's Exhibit 2.
Since Gallucci did not represent the petitioner in the Federal Court this court cannot find that his representation fell below an objective standard of reasonableness. Aillon v. Meachum,211 Conn. 352, 399. His efforts to get a state plea bargain of twenty (20) years was effective and he had no control nor input CT Page 7129 in the Federal sentence. This court should not interfere with the agreed sentence of the State court and has no information as to the reason the Federal court has made its sentence run consecutively.
For the above reasons the petition is denied.
Thomas H. Corrigan, Judge Trial Referee